UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	September 1, 2014 – August 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Annual report 8 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Summary of dividend reinvestment plans 16 Trustee approval of management contract 18 Financial statements 23 Federal tax information 61 Shareholder meeting results 62 About the Trustees 63 Officers 65 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: A string of negative developments has kept markets on edge in recent months. Greece’s debt crisis flared, oil prices dropped again, and the People’s Bank of China, in an effort to stem a slumping economy, unexpectedly devalued the yuan. The cumulative effect of these events appeared to contribute to a brief correction in global stock markets during late summer. Through it all, the U.S. economy has remained resilient, which is likely to prompt the Federal Reserve to raise interest rates for the first time in over a decade. If higher interest rates in the U.S. markets attract global capital, regions outside of the United States could experience greater market volatility and constrained growth. In contrast, central banks in Europe, Japan, and China appear committed, for the foreseeable future, to low-interest-rate policies to foster growth. The different trajectories of central bank policies may be another source of volatility. Amid changing market conditions, you may find it reassuring to know that Putnam’s portfolio managers have deep experience and research-driven viewpoints that guide their investment decisions. The interview in the following pages provides you with additional insight into economic and market conditions, as well as a review of your fund’s performance. We also would encourage you to consult with your financial advisor to discuss whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. The blended benchmark was previously shown as two individual indexes. 4 High Income Securities Fund Interview with your fund’s portfolio managers What was the market environment like for convertibles and high - yield bonds during the 12 - month period ended August31, 2015? Eric: Conditions were challenging for both asset classes, with prices closing the fiscal year in negative territory. Convertibles experienced some volatility in the earlier part of the period, but then delivered strong results through early July due to the outperformance of their underlying equities. High-yield bonds also struggled in the first part of the fiscal year, rallied intermittently through April, and then experienced volatility in June. Prices in both asset classes ended the 12months on a downward trend. Rob: Conditions in the two markets were affected by many of the same factors. Weaker U.S. economic data — which caused the markets to anticipate that the Federal Reserve [Fed] might hold off on an interest-rate hike — and a more stable trading range for the price of oil were often key drivers of rallies. Conversely, concerns about rising U.S. interest rates, weak international economic data — particularly in China and Europe — as well as volatile equity and commodity markets, plunging oil prices, and the uncertainty and turbulent debt negotiations with Greece, caused prices to retreat. Toward the end of the period, short-term rallies were derailed by China’s surprise currency *The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/15. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. High Income Securities Fund 5 devaluation, stock market volatility, declining commodity prices, and continued uncertainty about the timing of a Fed rate increase. What sectors and security types had the best and worst performance? Eric: Transportation, communication services, and health care had the highest absolute returns in the benchmark for the convertible portfolio. In contrast, basic materials, energy, capital goods, and technology experienced the steepest declines in the benchmark, also based on absolute return. All of these results — both upside and downside — were in the double digits. Rob: In the high-yield bond benchmark, the top-performing industries were health care, food/beverages, and housing, while metals/mining and energy were by far the worst performers, producing double-digit declines. From a rating standpoint, higher-quality, split Baa-rated and Ba-rated securities generated the best performance, while lower-quality Caa-rated bonds had the worst results. [Split-rated bonds are those that receive slightly different credit ratings from the major rating agencies.] The fund’s absolute return at net asset value was negative — but its overall performance was somewhat better than the blended benchmark. What holdings had the greatest impact on the fund’s results, and what holdings gave the fund its relative edge over the benchmark? Eric: The fund’s results stemmed from a combination of sector and security selection within both asset classes. The performance of convertible holdings was supported by the Credit qualities are shown as a percentage of the fund’s net assets as of 8/31/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Income Securities Fund fund’s overweight allocation to communication services and underweight positioning in technology, as well as by security selection within consumer staples. Conversely, a significant underweight to the consumer cyclicals sector, as well as security selection — particularly within health care and energy — detracted from returns. At the issuer level, an underweight position in SanDisk Corp. and an out-of-benchmark holding in T-Mobile US, Inc. helped build returns. The fund also did not hold convertibles in Alpha Natural Resources, which benefited results. The biggest individual detractors to performance included an underweight position in Chesapeake Energy Corp., an overweight allocation to AK Steel Corp., which was sold by period end, and not holding Omnicare, Inc. convertibles. Rob: The largest contributor to returns in the high-yield portion of the portfolio was an underweight allocation to the metals and mining sector relative to the benchmark, as pressure continued to mount on commodities prices throughout the year. The other major contributors to returns were an overweight to the housing sector and an underweight to paper and packaging. In terms of security selection, the fund’s underweights in Peabody Energy Corp. and Energy XXI Ltd., [both sold This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. High Income Securities Fund 7 by period-end] relative to the benchmark, and its overweight to Penn National Gaming, Inc. added to returns. The biggest detractors to performance were security selection in the cable and satellite sector, along with an underweight allocation to technology and an overweight allocation to utilities. In terms of securities, the fund’s slight overweight allocations to Vantage Drilling Co. [convertible securities and common stock], Paragon Offshore PLC, and Seventy Seven Energy, Inc. had a negative impact on performance. What is your outlook for the next few months? Eric: Our overall outlook is constructive. For convertibles, we believe that it may be a good time for buying opportunities. The market median bond price has fallen significantly, and volatility risk — measured by the standard deviation of the long-term price average — is a third of what it was at the beginning of the year. We believe that the hybrid nature of convertibles has important benefits as we look ahead. Convertibles tend to have about only two thirds of the volatility of equities, as well as higher yields. Further, their conversion feature gives them favorable, asymmetric tracking to equities: The upside tracking of convertibles to equities is 70%–80%, whereas their downside tracking to equities is 50%–60%. The fixed-income aspect of convertibles is another meaningful quality, as convertibles have a low duration, and we expect the Fed to raise rates. Duration is a measure of interest-rate sensitivity that is expressed in This chart shows how the fund’s weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 High Income Securities Fund years; a lower duration reflects less interest-rate sensitivity, and a higher duration means there is greater sensitivity to changes in rates. The duration of convertibles is half of that of high-yield bonds and a third of that of the Barclays U.S. Bond Aggregate Index, which represents the U.S. investment-grade bond market. Therefore, we believe that convertibles should exhibit greater price stability than other fixed-income securities. The duration of convertibles and high-yield bonds are based, respectively, on the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index. Rob: Our outlook for high-yield bonds is favorable as well. The low-rate environment of the past few years has helped many companies improve their financial health — so, with the exception of the energy and commodities sectors, many companies are in a strong position to pay interest on their debt, in our view. There’s also an abundance of new issuance on the horizon, which we believe bodes well for the market. Further, the combination of a widening of high-yield spreads during August’s equity market sell-off and a decline in the average bond price in the JPMorgan Developed High Yield Index improves the market’s potential to rebound, in our view. Spreads are the incremental yield an investor is paid to take on additional risk; wider spreads mean that investors are paid more additional yield to take on greater risk, and narrowing spreads mean that investors are paid less of a yield premium to take on that extra risk. How is the fund positioned to take advantage of these outlooks? Eric: We have implemented several strategies that are intended to help cushion the convertibles portfolio from ongoing equity volatility. For example, since April, we have continued to lower the portfolio’s exposure to convertible bonds that are sensitive to equity volatility. In retrospect, we would have liked to have been slightly more aggressive with ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. High Income Securities Fund 9 this strategy. We also have made a subtle, but measurable, shift toward raising the portfolio’s average quality. Rob: In high yield, we’ve positioned the fund for the potential of higher interest rates, as well as for constrained marketplace liquidity, by continuing to maintain a meaningful cash allocation. We also plan to keep the portfolio’s interest-rate sensitivity slightly below that of the benchmark. At the end of the period, the majority of high-yield holdings were in mid-tier split Ba-rated or B-rated bonds. From a sector perspective, we favored telecommunications, gaming/lodging/leisure, financials, utilities, housing, and broadcasting. Conversely, we maintained underweights in energy, technology, metals/mining, food/beverage, transportation, consumer products, and cable/satellite. Thanks for your time and for bringing us up to date, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. IN THE NEWS Collapsing commodity prices caused turbulence in global markets this summer. One of the leading factors pressuring prices was the economic slowdown in China. China remains the world’s second-largest economy and the largest consumer of most commodities, representing about 40% to 50% of global commodity demand. Much of China’s slowdown has been attributed to government efforts to transform the economy by changing the engine of growth from exports to consumer spending. With less need to build new infrastructure, the demand for commodities such as oil, copper, and steel has fallen. As a result, global prices of such commodities have dropped nearly 20% year to date. Furthermore, the price of crude oil is more than 50% below levels seen in 2014, although supply and demand factors outside China have played a significant role in the price movements for this commodity. Global oil supplies surged as North American companies increased production, and the United States emerged as one of the world’s largest producers. Meanwhile, OPEC has continued to maintain last year’s levels of oil production, but demand growth has moderated. 10 High Income Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 8/31/15 NAV Market price Annual average Life of fund (since 7/9/87) 8.65% 8.04% 10 years 83.90 80.30 Annual average 6.28 6.07 5 years 43.06 18.90 Annual average 7.42 3.52 3 years 21.70 3.61 Annual average 6.76 1.19 1 year –5.57 –10.87 Performance assumes reinvestment of distributions and does not account for taxes. Performance is shown net of expenses. Comparative index returns For periods ended 8/31/15 Fund’s blended benchmark (50% JPMorgan Developed High Yield Index/50% BofA Lipper Convertible Securities Merrill Lynch All-Convertibles Funds (closed-end) Speculative Quality Index) category average* Annual average Life of fund (since 7/9/87) —† 8.22% 10 years 104.18% 75.59 Annual average 7.40 5.75 5 years 50.73 50.44 Annual average 8.55 8.44 3 years 23.05 26.42 Annual average 7.16 8.11 1 year –6.29 –5.92 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/15, there were 11, 11, 11, 9, and 2 funds, respectively, in this Lipper category. † The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. High Income Securities Fund 11 Fund price and distribution information For the 12-month period ended 8/31/15 Distributions Number 12 Income $0.3708 Capital gains — Total Share value NAV Market price 8/31/14 $9.56 $8.61 8/31/15 8.67 7.33 Current rate (end of period) NAV Market price Current dividend rate* 4.28% 5.06% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 NAV Market price Annual average Life of fund (since 7/9/87) 8.51% 7.88% 10 years 78.92 75.19 Annual average 5.99 5.77 5 years 32.84 8.30 Annual average 5.84 1.61 3 years 15.61 –1.98 Annual average 4.95 –0.66 1 year –5.73 –11.23 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 High Income Securities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. BofA Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. High Income Securities Fund 13 Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2015, Putnam employees had approximately $492,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 High Income Securities Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. High Income Securities Fund 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent 16 High Income Securities Fund distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. High Income Securities Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and 18 High Income Securities Fund • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability High Income Securities Fund 19 of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding 20 High Income Securities Fund the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Convertible Securities Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 11, 11 and 11 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with High Income Securities Fund 21 Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 22 High Income Securities Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Income Securities Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam High Income Securities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam High Income Securities Fund (the “fund”) at August 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 16, 2015 24 High Income Securities Fund The fund’s portfolio 8/31/15 CORPORATE BONDS AND NOTES (40.8%)* Principal amount Value Basic materials (4.2%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $150,000 $149,250 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 105,000 122,325 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 60,000 55,200 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 65,000 60,288 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 135,363 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 70,000 71,050 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 85,000 82,663 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 146,650 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 323,001 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 40,000 34,200 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 60,000 52,200 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 120,000 115,500 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 245,000 249,288 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 12,750 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 85,000 60,988 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 125,000 89,375 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 170,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 80,000 91,600 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 135,000 138,713 Hexion, Inc. company guaranty sr. notes 6 5/8s, 2020 45,000 41,963 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 230,000 207,000 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 130,000 127,400 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 30,000 28,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 168,200 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 55,000 43,588 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 58,163 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 125,000 128,750 Mercer International, Inc. company guaranty sr. unsec. notes 7s, 2019 (Canada) 60,000 61,425 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 5,000 4,266 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 5,000 1 High Income Securities Fund 25 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Basic materials cont. New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) $60,000 $57,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 45,000 38,025 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 90,000 89,776 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 70,000 67,550 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 205,500 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 100,000 96,875 PQ Corp. 144A sr. notes 8 3/4s, 2018 80,000 83,400 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 65,000 69,875 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 150,000 136,875 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 145,000 143,731 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 30,000 30,225 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 30,000 30,975 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 83,063 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 100,000 102,250 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 50,000 50,594 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 35,000 35,000 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 75,000 93,563 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 20,650 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 25,906 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 70,000 67,988 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 9,713 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 20,000 19,610 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 175,000 167,125 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 90,000 80,550 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 35,000 34,825 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 20,850 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 100,000 99,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 140,000 130,200 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 160,000 165,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 70,000 70,875 26 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Capital goods (3.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $325,000 $336,375 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 240,000 267,600 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 78,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 165,000 165,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 65,000 65,163 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 70,000 68,950 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 80,000 75,800 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 53,213 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 35,000 32,725 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 40,000 33,400 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 95,000 71,963 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 162,660 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 65,000 71,988 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 125,000 127,500 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 350,000 287,000 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 55,000 56,788 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 120,000 117,600 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 160,000 214,688 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 175,000 186,657 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 115,000 94,300 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 50,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 219,450 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 100,000 91,500 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 105,000 105,000 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 131,300 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 50,000 48,375 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 174,000 180,960 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 210,894 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 115,000 118,738 High Income Securities Fund 27 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Capital goods cont. Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 $245,000 $247,450 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 90,525 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 25,000 24,438 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 105,000 102,916 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 150,000 142,125 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 145,313 Communication services (4.7%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 400,000 389,953 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 152,950 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 37,888 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 43,096 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 110,000 114,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 20,000 20,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 125,000 125,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 36,838 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 100,000 97,250 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 24,938 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 130,000 119,113 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 175,000 183,094 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 55,000 56,444 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 85,000 78,880 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 67,925 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 183,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 80,000 72,900 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 10,000 9,129 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 27,150 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 43,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 92,031 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 110,000 80,850 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 245,000 183,566 28 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Communication services cont. Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 $100,000 $99,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 105,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 41,900 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 90,000 90,319 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 200,000 200,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 81,080 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 59,431 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $30,000 32,550 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 71,538 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,531 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 223,600 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 84,600 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 59,250 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 115,000 128,081 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 275,000 264,344 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 257,713 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 75,000 78,938 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 47,025 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 150,800 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 46,294 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 220,000 224,840 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 165,000 170,569 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 128,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 40,000 40,780 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 195,488 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 180,000 170,100 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 215,000 222,525 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 200,000 204,500 High Income Securities Fund 29 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Communication services cont. Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $200,000 $163,002 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 45,000 33,026 Consumer cyclicals (8.4%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 71,050 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 65,000 64,675 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 130,000 133,250 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 114,581 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 104,410 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 100,000 65,000 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 75,000 77,063 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 144,638 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 82,892 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 45,000 47,081 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 160,000 160,000 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 85,100 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 30,450 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 61,050 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 65,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 63,375 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 15,863 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 190,000 196,175 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 340,890 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 45,650 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 65,000 63,700 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 125,000 125,938 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 125,000 124,063 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 100,000 105,875 30 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Consumer cyclicals cont. Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 $45,000 $47,138 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 30,000 31,425 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 214,540 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 45,000 46,350 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 100,000 93,770 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 20,000 18,840 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 80,000 76,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 140,000 144,900 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,200 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 185,000 191,299 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 170,000 132,772 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $220,000 229,350 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 180,000 181,350 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 215,000 190,544 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 255,000 240,019 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 95,000 97,850 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 45,000 45,675 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 20,000 18,300 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 80,000 67,200 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 165,000 153,656 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 85,000 95,519 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 50,000 53,438 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 78,375 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,900 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 144,000 152,280 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 125,000 124,375 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 125,000 127,750 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,500 High Income Securities Fund 31 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Consumer cyclicals cont. M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $210,000 $217,088 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 45,000 45,225 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 125,450 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 45,000 44,775 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 110,000 117,150 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 125,000 125,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 78,204 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 65,000 69,225 Navistar International Corp. sr. notes 8 1/4s, 2021 104,000 90,090 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 139,300 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 175,000 187,250 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 63,300 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 190,000 192,850 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 107,125 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 90,000 91,800 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 125,000 127,969 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 10,000 10,300 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 45,062 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 140,000 142,100 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 164,800 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 90,000 90,225 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 75,000 77,156 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 55,000 55,963 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 95,000 109,963 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 43,256 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 89,100 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 80,000 80,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 56,295 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 143,100 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 100,000 98,000 32 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Consumer cyclicals cont. Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 $35,000 $32,550 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 280,000 256,900 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 35,000 26,075 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 95,000 97,138 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 81,600 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 44,831 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 5,000 5,025 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 42,806 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 130,000 133,575 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 205,000 213,200 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 223,300 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,350 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,588 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 65,000 66,950 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 55,000 57,200 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 90,000 95,625 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 55,000 56,375 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 180,000 171,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 44,156 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 75,375 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 60,000 61,800 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 15,000 15,488 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 30,000 29,625 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 175,000 172,375 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 90,000 90,675 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 29,738 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 30,000 29,100 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 187,897 High Income Securities Fund 33 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Consumer staples (2.6%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 $200,000 $199,500 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 145,000 150,800 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 44,620 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 40,000 39,450 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 45,000 45,169 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 230,000 236,900 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 155,000 146,475 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 70,000 70,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 192,563 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 95,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 105,000 109,988 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 126,788 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 205,000 200,900 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 25,000 25,063 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 90,000 90,788 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 175,000 110,250 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 42,150 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 140,906 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 36,531 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 36,225 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 220,000 235,125 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 55,000 56,238 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 90,000 89,325 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 165,000 163,350 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 120,000 123,150 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 16,000 16,920 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 30,000 32,325 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 20,000 19,700 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 85,000 81,813 34 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Consumer staples cont. United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 $125,000 $127,500 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 115,000 100,338 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 134,388 Energy (3.9%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 76,943 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 59,150 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 82,800 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 95,000 79,279 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 15,000 12,809 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 40,200 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 220,000 163,130 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 70,000 55,111 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 56,875 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 54,225 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 195,000 145,374 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 60,000 43,500 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 75,900 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 121,350 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 140,000 138,250 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 49,125 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 100,100 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 51,838 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 75,000 53,438 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 26,625 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 127,200 High Income Securities Fund 35 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Energy cont. Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 $70,000 $56,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 54,600 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 30,000 26,925 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 55,000 41,518 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 155,000 150,738 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 70,000 65,100 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 14,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 235,000 77,550 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 52,650 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 95,175 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 30,000 30,525 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 45,000 38,930 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 56,700 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 115,000 23,000 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 25,000 9,563 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 145,000 61,988 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 150,000 58,500 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 45,000 2 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 120,000 36,600 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 206,325 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 65,000 60,450 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 50,000 40,500 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 225,000 186,750 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 102,850 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 25,300 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 115,000 23,000 36 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Energy cont. Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 $195,000 $39,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 55,000 50,050 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 58,175 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 230,000 223,388 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 130,000 133,900 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 45,675 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) † 245,000 613 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 130,000 88,400 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 65,000 59,800 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 120,000 119,400 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 105,000 46,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 100,000 77,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 48,500 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 19,200 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 17,400 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 55,000 33,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 150,000 129,188 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 205,850 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 78,197 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 35,678 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 240,000 226,200 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 54,925 Financials (5.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 185,000 182,688 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 95,850 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 175,000 207,195 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 70,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 58,000 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 72,150 American International Group, Inc. jr. sub. FRB 8.175s, 2058 100,000 132,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 55,000 53,900 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 50,000 51,500 High Income Securities Fund 37 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Financials cont. BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) $105,000 $107,100 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 50,000 51,291 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 75,000 75,715 CIT Group, Inc. sr. unsec. notes 5s, 2023 65,000 65,650 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 101,625 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 83,600 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 45,000 45,000 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 144,450 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 194,481 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 71,875 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 60,000 61,875 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 65,000 66,950 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 75,000 27,375 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 110,000 109,175 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 50,000 51,250 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 89,600 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 299,700 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 90,000 94,050 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 105,000 105,000 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 50,000 25,215 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 70,000 68,600 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 155,000 154,613 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 215,000 222,493 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 125,000 126,281 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 86,100 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 64,650 iStar, Inc. sr. unsec. notes 5s, 2019 R 5,000 4,850 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 87,375 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 265,775 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $249,000 259,894 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 50,000 52,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 125,000 132,500 38 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Financials cont. Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 $100,000 $94,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 74,906 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 110,000 116,050 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 105,000 95,550 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 135,000 141,075 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 90,000 93,150 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 30,000 29,925 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 140,000 128,800 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 146,088 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 104,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 265,000 332,575 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 45,000 44,888 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 30,000 32,700 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 135,000 137,025 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 90,000 90,113 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 170,000 137,913 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 125,000 121,250 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 90,000 81,900 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 110,000 106,975 Health care (3.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 155,000 160,038 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 75,000 75,375 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 150,000 153,563 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 95,000 95,713 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 110,000 111,443 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 150,000 154,125 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 40,000 40,950 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 25,000 26,570 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 180,000 184,950 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 147,469 High Income Securities Fund 39 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Health care cont. DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) $135,000 $140,738 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 170,000 173,825 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 100,000 100,500 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 125,000 129,297 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 65,000 65,650 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 35,000 35,525 HCA, Inc. sr. notes 6 1/2s, 2020 275,000 305,250 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,350 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 65,000 66,219 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 85,000 87,125 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 165,000 172,838 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 125,000 124,063 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 85,000 87,558 Service Corporation International sr. unsec. notes 7s, 2017 65,000 69,875 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 255,000 265,200 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 125,000 131,094 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 130,000 132,597 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 25,000 25,063 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 40,000 40,200 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 60,000 60,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 243,000 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 140,000 149,800 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,484 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 110,000 110,605 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 20,000 20,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 156,000 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 10,175 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 55,000 55,413 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 100,000 103,250 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 110,000 112,475 40 High Income Securities Fund CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 $110,000 $111,650 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 210,000 220,238 Miscellaneous (0.1%) Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 105,000 104,055 Technology (2.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 78,563 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 300,000 199,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 255,788 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 75,000 72,938 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 85,000 97,644 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 8,000 8,840 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 109,000 122,789 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 195,000 205,238 First Data Corp. 144A sr. notes 5 3/8s, 2023 105,000 106,313 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 60,000 60,450 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 70,000 73,150 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 60,000 60,150 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 195,000 182,813 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 105,000 107,363 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 105,000 103,425 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 145,000 135,213 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 170,000 170,850 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 200,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 140,000 121,450 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 145,000 155,150 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 135,000 126,900 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 205,000 208,670 Utilities and power (2.3%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 85,000 98,230 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 270,000 253,800 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 156,238 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 42,300 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 225,000 217,969 High Income Securities Fund 41 CORPORATE BONDS AND NOTES (40.8%)* cont. Principal amount Value Utilities and power cont. Calpine Corp. 144A company guaranty sr. notes 6s, 2022 $30,000 $32,100 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 26,281 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 95,000 95,033 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 28,000 28,700 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 10,350 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 180,000 186,638 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 80,000 83,264 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 40,000 48,163 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 114,626 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 42,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 59,800 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 155,000 149,188 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 84,000 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 145,000 126,150 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 118,125 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 24,031 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 335,563 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 86,625 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 144,068 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 72,910 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 55,000 53,879 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 80,000 74,234 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 130,000 126,750 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 60,000 27,600 Total corporate bonds and notes (cost $54,546,621) CONVERTIBLE BONDS AND NOTES (35.3%)* Principal amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) $355,000 $384,066 Capital goods (1.0%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 740,000 524,475 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 570,000 729,600 42 High Income Securities Fund CONVERTIBLE BONDS AND NOTES (35.3%)* cont. Principal amount Value Communication services (1.3%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 $199,000 $210,940 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 369,000 330,024 Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default) † F 1,160,000 116 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,075,000 1,048,797 Consumer cyclicals (7.3%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 308,000 365,558 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 332,000 437,618 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 R 391,000 545,015 Jarden Corp. company guaranty cv. sr. unsec. bonds 1 1/8s, 2034 650,000 752,781 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 344,000 788,190 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,292,712 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 890,000 455,013 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2 7/8s, 2019 725,000 834,203 Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 644,000 481,793 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 510,000 717,825 Ryland Group, Inc. (The) cv. company guaranty sr. unsec. unsub. notes 1 5/8s, 2018 480,000 688,800 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 365,000 431,384 Tesla Motors, Inc. cv. sr. unsec. notes 1 1/4s, 2021 1,570,000 1,475,800 Consumer staples (0.7%) Vector Group, Ltd. cv. sr. unsec. FRN 2 1/2s, 2019 585,000 865,206 Energy (3.3%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,310,000 1,709,400 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 1,104,000 793,500 Energy XXI, Ltd. cv. sr. unsec. bonds 3s, 2018 (acquired various dates from 11/19/13 to 1/24/14, cost $446,469) ∆∆ 451,000 47,355 Goodrich Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2032 399,000 79,800 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 377,000 302,543 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 621,000 499,905 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 840,000 687,750 SunEdison, Inc. 144A cv. sr. unsec. notes 2 5/8s, 2023 159,000 94,406 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † F 500,000 13,750 High Income Securities Fund 43 CONVERTIBLE BONDS AND NOTES (35.3%)* cont. Principal amount Value Financials (5.0%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 $627,000 $633,270 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 R 511,000 539,424 Cowen Group, Inc. cv. sr. unsec. unsub. notes 3s, 2019 458,000 528,704 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 656,000 760,140 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 460,644 iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 330,000 376,406 Prospect Capital Corp. cv. sr. unsec. bonds 5 7/8s, 2019 595,000 578,638 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 690,150 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 R 631,000 660,184 TCP Capital Corp. cv. sr. unsec. bonds 5 1/4s, 2019 (acquired 6/11/14, cost $827,000) ∆∆ 827,000 844,057 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 312,000 226,980 Health care (5.4%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 714,820 Aegerion Pharmaceuticals, Inc. cv. sr. unsec. bonds 2s, 2019 770,000 629,475 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 816,750 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) † F 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 445,000 31,150 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 225,000 1,118,250 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 863,651 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero%, 3/1/18) 2042 †† 880,000 1,176,450 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 951,000 1,084,140 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 370,000 413,475 Technology (9.8%) Avid Technology, Inc. 144A cv. sr. unsec. notes 2s, 2020 274,000 197,451 Brocade Communications Systems, Inc. cv. sr. unsec. notes 1 3/8s, 2020 365,000 361,350 Ciena Corp. cv. sr. unsec. notes 4s, 2020 618,000 839,708 j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 570,000 670,463 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 223,000 308,158 Microchip Technology, Inc. 144A cv. sr. unsec. sub. notes Ser. G, 1 5/8s, 2025 560,000 525,000 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 765,000 1,224,000 Micron Technology, Inc. cv. sr. unsec. unsub. bonds 3s, 2043 890,000 778,750 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 370,000 793,650 NVIDIA Corp. cv. sr. unsec. bonds 1s, 2018 985,000 1,214,628 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 442,000 497,526 44 High Income Securities Fund CONVERTIBLE BONDS AND NOTES (35.3%)* cont. Principal amount Value Technology cont. Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 $970,000 $1,147,025 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 600,000 734,625 SanDisk Corp. cv. sr. unsec. bonds 1/2s, 2020 620,000 596,363 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 424,000 528,145 TTM Technologies, Inc. cv. sr. unsec. notes 1 3/4s, 2020 435,000 401,016 Twitter, Inc. cv. sr. unsec. unsub. notes 1s, 2021 695,000 592,053 Yahoo!, Inc. cv. sr. unsec. bonds zero%, 2018 1,130,000 1,157,544 Transportation (1.2%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. notes 2 1/4s, 2022 394,000 346,474 Echo Global Logistics, Inc. cv. sr. unsec. notes 2 1/2s, 2020 385,000 351,794 Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 747,000 768,943 Total convertible bonds and notes (cost $46,719,999) CONVERTIBLE PREFERRED STOCKS (20.3%)* Shares Value Basic materials (1.2%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 20,158 $703,514 Smurfit-Stone Container Corp. escrow zero% cv. pfd. F 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 15,650 767,828 Communication services (4.3%) American Tower Corp. $5.50 cv. pfd. R 13,085 1,325,674 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,075,144 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 7,809 815,182 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. † 6,790 683,668 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 1,405 409,558 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 16,339 1,127,554 Consumer cyclicals (3.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 37,550 947,552 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) † 15,943 1,981,555 Stanley Black & Decker, Inc. $6.25 cv. pfd. 8,385 953,794 Consumer staples (0.8%) Tyson Foods, Inc. $2.375 cv. pfd. 18,767 965,750 Energy (0.9%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,338 625,515 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 118,950 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 11,845 455,085 Financials (5.7%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 22,100 604,298 AMG Capital Trust II $2.575 cv. pfd. 21,285 1,215,906 Banc of California, Inc. $4.00 cv. pfd. 8,217 483,242 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,718 1,900,538 EPR Properties Ser. C, $1.438 cv. pfd. R 37,670 834,036 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 12,177 726,434 High Income Securities Fund 45 CONVERTIBLE PREFERRED STOCKS (20.3%)* cont. Shares Value Financials cont. Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 12,175 $623,238 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 815 960,681 Health care (2.7%) Alere, Inc. Ser. B, 3.00% cv. pfd. 1,410 500,198 Allergan PLC Ser. A, 5.50% cv. pfd. 2,220 2,279,807 Anthem, Inc. $2.63 cv. pfd. 14,240 695,624 Utilities and power (1.6%) Dominion Resources, Inc./VA $3.188 cv. pfd. 14,543 736,603 Dynegy, Inc. Ser. A, $5.375 cv. pfd. 3,886 366,022 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 55,287 Exelon Corp. $3.25 cv. pfd. 18,828 843,871 Total convertible preferred stocks (cost $25,982,972) COMMON STOCKS (0.6%)* Shares Value Ally Financial, Inc. † 4,650 $101,649 Berry Plastics Group, Inc. † 940 27,824 CIT Group, Inc. 1,606 69,765 Connacher Oil and Gas, Ltd. (Canada) † 2,338 1,663 DISH Network Corp. Class A † 1,525 90,387 Eldorado Resorts, Inc. † 2,320 21,854 EP Energy Corp. Class A † 5,301 37,584 General Motors Co. 1,650 48,576 Hilton Worldwide Holdings, Inc. † 2,130 52,888 Huntsman Corp. 3,400 56,202 Live Nation Entertainment, Inc. † 1,215 29,913 Lone Pine Resources Canada, Ltd. (Canada) † F 5,612 224 Lone Pine Resources, Inc. Class A (Canada) † F 5,612 224 Penn National Gaming, Inc. † 6,025 109,414 Seventy Seven Energy, Inc. † 2,750 7,893 Spectrum Brands Holdings, Inc. 655 64,373 Vantage Drilling Co. † 36,191 5,009 Total common stocks (cost $945,721) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 $203,234 $192,395 Total senior loans (cost $196,455) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 88 $88,982 Citigroup, Inc. Ser. K, $1.719 ARP 1,200 32,016 M/I Homes, Inc. Ser. A, $2.438 pfd. 2,305 59,354 Total preferred stocks (cost $162,726) 46 High Income Securities Fund SHORT-TERM INVESTMENTS (2.4%)* Shares Value Putnam Short Term Investment Fund 0.13% L 3,016,424 $3,016,424 Total short-term investments (cost $3,016,424) TOTAL INVESTMENTS Total investments (cost $131,570,918) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound USD
